 



Exhibit 10.26
LEASE
New South Wales
Real Property Act 1900
PRIVACY NOTE: Section 31B of the Real Property Act 1900 (RP Act) authorises the
Registrar General to collect the information required by this form for the
establishment and maintenance of the Real Property Act Register. Section 96B RP
Act requires that the Register is made available to any person for search upon
payment of a fee, if any.

                                          STAMP DUTY   Office of State Revenue
use only
 
                            (A)           TORRENS TITLE   Property leased: if
appropriate, specify the part or premises
Part Folio Identifier 101/1024311
being Suite 1.01, Level 1, 22-28 Edgeworth David Avenue, Hornsby
 
                            (B)           LODGED BY   Document Collection
Box
272N   Name, Address or DX and Telephone   CODE
 
                           
 
                  LLPN:   E&A LAYWERS   L
 
                  123177 U   DX 9007 MONA VALE                            
Tel: (02) 9997 2111
 
                           
 
                  Reference   DS/260839    
 
                  (optional):        
 
                            (C)           LESSOR   GPF NO. 3 PTY (ACN 103 235
187)
 
                                            The lessor leases to the lessee the
property referred to above.   (D)               Encumbrances (if applicable):
 
                            (E)           LESSEE   ROYAL WOLF TRADING AUSTRALIA
PTY LIMITED (ACN 069 244 417)
 
                            (F)               TENANCY: Not applicable
 
                            (G)     1.     TERM:   Four (4) years two (2) months
 
                                  2.     COMMENCING DATE:   1 October 2006
 
                                  3.     TERMINATING DATE:   30 November 2010
 
                                  4.     With an OPTION TO RENEW for a period of
not applicable set out in clause No.N.A. of n/a
 
                                  5.     With an OPTION to PURCHASE set out in
clause No. N.A. of n/a
 
                                  6..     Together with and reserving the RIGHTS
set out in clause No. N.A. of n/a
 
                                  7.     Incorporates the provisions or
additional material set out in ANNEXURE(S) SCHEDULE hereto.
 
                                  8.     Incorporates the provisions set out in
MEMORANDUM filed/LEASE registered in the Department of Lands, Land and Property
Information Division as No. n/a
 
                                  9.     The RENT is set out in item 1 of
Schedule
 
                            (H)           Certified correct for the purposes of
the Real Property Act 1900 by the corporation named below the common seal of
which was affixed pursuant to the authority specified and in the presence of the
authorised person(s) whose signature(s) appears(s) below.
 
                                        Corporation:   GPF NO.3 PTY LTD (ACN 103
235 187)    
 
                                        Authority:   Section 127 of the
Corporations Act 2001    





--------------------------------------------------------------------------------



 



                     
 
  Signature of
authorised person:  
/s/ Leslie James Towell    Signature of authorised
person:  
/s/ Anthony Charles Veale     
 
     
 
     
 
   
 
  Name of authorised person:  
Leslie James Towell    Name of authorised person:  
Anthony Charles Veale     
 
     
 
     
 
   
 
  Office held:       Office held:        
 
     
 
     
 
   

Certified correct for the purposes of the Real Property Act 1900 by the
corporation named below the common seal of which was affixed pursuant to the
authority specified and in the presence of the authorised person(s) whose
signature(s) appears(s) below.

                 
Corporation
  ROYAL WOLF TRADING
AUSTRALIA PTY. LIMITED
(ACN 069 244 417)            
 
               
Authority:
  Section 127 of the Corporations Act 2001            
 
               
Signature of
authorised person:
      Signature of authorised
person:        
 
 
 
     
 
   
Name of
authorised
person:
      Name of authorised
person:
       
 
 
 
     
 
   
Office held:
      Office held:        
 
 
 
     
 
   

         
(I)
      STATUTORY DECLARATION*
 
       
 
      I, solemnly and sincerely declare that -
 
       
 
      1. The time for the exercise of option to renew/purchase in expired lease
No.                      has ended;
 
       
 
      2. The leasee under that lease has not exercised the option.
 
       
 
      I make this solemn declaration conscientiously believing the same to be
true and by virtue of the provisions of the Oaths Act 1900 and I certify this
application correct for the purposes of the Real Property Act 1900.

Made and subscribed at                      in the State of New South Wales on
                                         in the presence of:

     
Signature of witness:
  Signature of lessor:
 
   
Name of witness:
   
 
   
Address of witness:
   
 
   
Qualification of witness:         Justice of Peace                  Practising
Solicitor                 Other [specify]
   

 

*   As the Department of Lands may not be able to provide the services of a
justice of the peace or other qualified witness, the statutory declaration
should be signed and witnessed prior to lodgment of the form at Land and
Property Information Division.

 



--------------------------------------------------------------------------------



 



This is the Schedule referred to in the Lease between
GPF NO.3 PTY LTD (ACN 103 235 187)
and
ROYAL WOLF TRADING AUSTRALIA PTY LIMITED (ACN 069 244 417)
of the premises known as suite 1.01, Level 1, 22-28 Edgeworth David Avenue
Hornsby
Contents

1.   Interpretation   2.   Rent       Fixed increase in rent   3.   Consumer
price index adjustment   4.   Market review of rent       Disputes over rent
review       Adjustments       Rent not to decrease   5.   Outgoings and other
payments       Tenant’s Contribution to Outgoings       Payments on account of
Tenant’s Contribution       Notice of actual Outgoings       Adjustments      
Variation of Lettable Area       Services outside hours       Cleaning   6.  
Payment requirements       Interest on overdue money   7.   Insurances

 



--------------------------------------------------------------------------------



 



8.   Indenmities and releases   9.   Use and business hours   10.   Tenant’s
additional obligations   11.   Cleaning the premises   12.   Repair,
redecoration and tenant’s works       Landlord’s approval       Tenant’s works  
    Repair of items       Repair, replace and redecorate       Structural work  
13.   Transfer and other dealings       Prohibited dealings       Transfer
conditions       Change in control of Tenant       Securities   14.   Landlord’s
additional obligations and rights       Quiet enjoyment       Consents      
Rights       To Enter       Prospective tenants or purchasers       Access to
Building       Enforcing rights and no exclusive use       To deal with the Land
      Change of landlord

 



--------------------------------------------------------------------------------



 



    Landlord may rectify       Agents       Common Areas       Rules   15.  
Expiry or termination       Tenant to vacate       No removal of certain items  
    Removal of Tenant’s Property       If Tenant’s Property not removed   16.  
Holding over   17.   Damage to building or premises       Abatement of payments
  18.   Default       Essential terms       Landlord’s right to terminate   19.
  Costs, charges and expenses   20.   Notices   21.   Miscellaneous       Waiver
and variation       Approvals       Exclusion of statutory provisions      
Prior breaches       Caveats       Warranties and undertakings      
Counterparts

 



--------------------------------------------------------------------------------



 



22.   Disputes       Legal proceedings conditional       Notice of dispute      
Referral of dispute       Enquiries       Costs   23.   Bank guarantee   24.  
Guarantee and indemnity       Guarantee       Indenmity       Interest      
Enforcement of rights       Continuing security       Guarantee not affected    
  Suspension of Guarantor’s rights       Reinstatement of guarantee      
Assignment       Costs   25.   Option for a new lease   26.   GST   27.   Strata
Conversion   28.   Re development

REFERENCE

 



--------------------------------------------------------------------------------



 



SCHEDULE

     
Item 1
  Rent
(definition of Rent in clause 1.1
   
and clause 2)
   
 
   
 
  $54,843.12 per annum exclusive of GST
 
   
Item 2
  Day of month on which rent instalments are due
(definition of Rent Day in clause
  First
1.1 and clause 2)
   
 
   
Item 3
  Fixed Percentage Increase
(clause 2.3)
  1 December 2008 - 3%
 
  1 December 2009 — 3%
 
   
Item 4
  CPI Adjustment Dates
(definition of CPI Adjustment Date
  Not applicable
in clause 1.1 and clause 3)
   
 
   
Item 5
  Market Review Dates
(definition of Market Review Date
  1 December 2007
1 December 2007 in clause 1.1 and
   
clause 4)
   
 
   
Item 6
  Tenant’s percentage of total Outgoings
(definition of Tenant’s Contribution
   
5.90% in clause 1.1and clause 5)
   
 
   
Item 7
  Public liability insurance
(clause 7)
  $10,000,000.00
 
   
Item 8
  Permitted Use
(definition of permitted Use in
  Commercial Offices
Commercial Offices clause 1.1 and
   
clause 9)
   
 
   
Item 9
  Restricted access hours
(clause 5.9)
  Monday to Friday — 8.30 a.m. to 6.00 p.m.
 
   
Item 10
  Redecoration requirements and dates
(clause 12)
  (a)       Redecoration required on each redecoration date:
 
            (i)      wash down the inside surfaces of the Premises; and

 



--------------------------------------------------------------------------------



 



  (ii)   paint (with 2 coats of paint) all surfaces inside the Premises in the
same way that those surfaces were painted at the Commencement Date.

  (b)   Redecoration dates:
Upon :ease expiry.

     
Item 11
  Landlord’s address for service
(clause 20)
  Suite 701
Address:
  25 Bligh Street
 
  SYDNEY NSW 2000
 
  Ph: 9223 4222
 
  Fax: 9223 0022
 
   
Address:
  Tenant’s address for service:
 
  Suite 1.01 Level I
 
  22-28 Edgeworth David Avenue, HORNSBY NSW 2077
 
   
Facsimile No:
   
 
   
Item 12
  Bank Guarantee
(definition of Bank Guarantee in clause 1.1 and clause 23)
  An amount equal to the sum of 3 months of Rent, Tenant’s Contribution and any
licence fee under a carpark licence between the Landlord and the Tenant (plus
GST, where applicable).
 
   
Item 13
  Guarantor
(definition of Guarantor in clause 1.1 and clause 24)
  Not applicable.
 
   
Item 14
  Particulars of new lease
(clause 25)
  Not applicable.

     The Tenant agrees with the Landlord as follows.

1.   Interpretation

     1.1 The following words have these meanings unless the contrary intention
appears. Item numbers referred to are those in the reference schedule. Other
definitions are on the cover sheet.
     Bank Guarantee means an unconditional undertaking (or any replacement or
addition to it under clause 23) by a bank and on terms acceptable to the
Landlord acting reasonably to pay on demand the amount in item 12.

 



--------------------------------------------------------------------------------



 



     Building means the commercial office building on the Land and all other
improvements (other than the Tenant’s Property) on the Land.
     Common Areas means those parts of the Land or Building which the Landlord
intends for common use.
     Consumer Price Index means the Sydney — All Groups index or the index
officially substituted for it.
     CPI Adjustment Date means each date in item 4.
     Current CPI means the Consumer Price Index number for the quarter ending
immediately before the relevant CPI Adjustment Date.
     Guarantor means the person or persons (if any) names in item 13 and if two
or more persons are named, the reference to “Guarantor” is a reference to them
jointly and each of them severally.
     Land means the land described on the cover sheet, on which the Building is
situated and any other land which the Landlord uses with the Land for a
commercial office building, a parking area or other related undertaking.
     Lettable Area means the net lettable area calculated by the Landlord’s
surveyor using the method of measurement of the Property Council of Australia
Limited applicable at the Commencement Date.
     Market Review Date means each date in item 5.
     Outgoings means all amounts paid or payable by the Landlord for an
Outgoings Year in connection with the Land or the Building (other than the cost
of structural works) including those for:
          (a) rates, land taxes (on the basis that the Land is the only land
owned by the Landlord and is not subject to a trust) and other charges imposed
by any authority; and
          (b) levies and charges imposed under the Community Land Management Act
1989 (except those for the sinking fund or extraordinary levies for work of a
capital or structural nature) or similar legislation; and
          (c) taxes (except income or capital gains tax), levies, imposts,
deductions, charges, withholdings and duties imposed by any authority; and
          (d) insurance which the Landlord reasonably considers is appropriate
(including for loss of rent); and
          (e) cleaning the Land and Building (except for those parts which are
let) and keeping them free of vermin and refuse and supplying items usually
supplied in washroorns and toilets; and

 



--------------------------------------------------------------------------------



 



          (f) indoor and outdoor gardening and landscaping; and
          (g) caretaking services, security and regulating traffic; and
          (h) management, administration and marketing; and
          (i) supplying, maintaining, repairing and replacing Services and
upgrading them to comply with requirements of authorities and all laws; and
          (j) the supply of Services which are not separately metered to an
occupier; and
          (k) repairs, redecoration and maintenance which no occupier is obliged
to do; and
          (l) providing, maintaining and repairing signs, directory boards and
information systems.
     Outgoings Year means the 12 month period ending on 30 June in each year or
on another day specified in a notice the Landlord gives to the Tenant.
     Permitted Use mans the use in item 8.
     Premises means that part of the Building described as premises on the cover
sheet, the boundaries of which are:
          (m) the inside surface of the walls (under any paint or wall
covering); and
          (n) the lower surface of the ceiling (above any false or suspended
ceiling); and
          (o) the upper surface of the floor (under any floor covering). The
Premises include the Landlord’s Property.
     Previous CPI means the Consumer Price Index number for the quarter ending
immediately before the last Market Review Date or CPI Adjustment Date (or, if
there has not been one, the Commencement Date).
     Rent means the yearly amount in item I as varied under this lease.
     Rent Day means the Commencement Date and, for each month, the day in item
2.
     Rules means the rules of the Building set out in annexure 1 as varied or
added to under this lease.
     Services means the services (such as water, sewerage, drainage, gas,
electricity, airconditioning, fire fighting and lifts) to or of the Building or
the Land provided by authorities or the Landlord or any person authorised by the
Landlord.

 



--------------------------------------------------------------------------------



 



     Tenant’s Business mans the business carried on from the Premises. Tenant’s
Contribution means for an Outgoings Year:
     (FORMULA) [a33402a3340202.gif]
     Where:

             
 
  TP   =   the percentage in item 6 as varied under this lease
 
           
 
  N       the number of days of the Term in that Outgoings Year
 
           
 
  A   =   the Outgoings for that Outgoings Year
 
           
 
  Y   =   the number of days in that Outgoings Year

     Tenant’s Employees and Agents means each of the Tenant’s employees,
officers, agents, contractors and invitees.
     Tenant’s Property means all property on the Premises which is not
Landlord’s Property or Services.
     Term means the period from and including the Commencement Date to and
including the Expiry Date.
     1.2 Unless the contrary intention appears:
          (a) the singular includes the plural and vice versa; and
          (b) “person” includes a firm, a body corporate, an unincorporated
association or an authority; and
          (c) an agreement, representation or warranty:
               (i) in favour of two or more persons is for the benefit of them
jointly and severally; and
               (ii) on the part of two or more persons binds them jointly and
severally; and
          (d) a reference to:
               (i) a person includes the person’s executors, administrators,
successors, substitutes (including persons taking by novation) and assigns; and
               (ii) a document includes any variation or replacement of it; and
               (iii) a law includes regulations and other instruments under it
and amendments or replacement of any of them; and

 



--------------------------------------------------------------------------------



 



               (iv) a thing includes the whole and each part of it; and
               (v) a group of persons includes all of them collectively, any two
or more of them collectively and each of them individually; and
               (vi) the president of a body or authority includes an person
acting in that capacity; and
          (e) “include” (in any form) when introducing a list of items does not
limit the meaning of the words to which the list relates to those items or to
items of a similar kind.
2. Rent
     2.1 The Tenant must pay the Rent by equal monthly instalments in advance on
each Rent Day.
     2.2 If an instalment is for a period of less than one month, then that
instalment is that proportion of one twelfth of the Rent which the number of
days in the period bears to the number of days in the month in which that period
begins.
Fixed increase in rent
     2.3 The Rent increases from and including each of the dates in item 3 by
the percentage set out against the date.
3. Consumer Price Index Adjustment
     3.1 If the Current CPI, for a CPI Adjustment Date, is more than the
Previous CPI and the Landlord gives the Tenant a notice requiring the Consumer
Price Index adjustment of the Rent, then the Rent from and including that CPI
Adjustment Date is the Rent immediately before that CPI Adjustment Date
multiplied by the Current CPI and divided by the Previous CPI.
     3.2 On the first Rent Day after the Landlord gives the Tenant the notice,
the Tenant must pay the difference between what the Tenant has paid on account
of Rent and the Rent for the period from and including the relevant CPI
Adjustment Date to but excluding that Rent Day.
4. Market Review of Rent
     4.1 The Landlord may give the Tenant a notice stating the Landlord’s
assessment of the current annual market rent of the Premises on a Market Review
Date at any time before the CPI Adjustment Date or Market Review Date
immediately after the relevant Market Review Date.
     4.2 If the Tenant wants to dispute the Landlord’s notice, it must give a
dispute notice to the landlord within 30 days after the Landlord gives its
notice.
     4.3 If the Tenant does not give a dispute notice on time, the Rent from and
including the relevant Market Review Date is the amount stated in the Landlord’s
notice.

 



--------------------------------------------------------------------------------



 



Disputes over rent review
     4.4 If the Tenant gives a dispute notice on time, the Rent is decided under
clause Until then the Tenant must pay, by equal monthly instalments on account
of the Rent from the relevant Market Review Date, the Rent immediately before
the relevant Market Review Date and 80% of the increase sought by the Landlord.
     4.5 The current annual market rent of the Premises on the relevant Market
Review Date must be decided by a valuer who:
          (a) is appointed by the parties (and if they do not agree on whom to
appoint within 14 days after the Tenant gives the dispute notice then that
valuer is to be nominated at either party’s request by the president of the New
South Wales division of the Australian Property Institute (Incorporates); and
          (b) is a full member of at least five years’ standing of the Australia
Property Institute (Incorporated); and
          (c) at the time of appointment is both experienced and actively
engaged in valuing commercial office premises in commercial office buildings;
and
          (d) must be instructed to:
               (i) decide what is the current annual market rent of the Premises
on the relevant Market Review Date (disregarding the goodwill of the Tenant’s
Business and the value of any fit out in the Premises paid for by the Tenant);
and
               (ii) give a written valuation setting out what was taken into
account, what was disregarded, their respective weightings and any other
adjustments; and
          (e) acts as an expert and not as an arbitrator and, subject to clause
4.8, whose decision is final and binding; and
          (f) decides who must pay the valuer’s costs and in what proportion if
they are to be shared.
     The amount decided by the valuer is, subject to clause 4.8, the Rent from
and including the relevant Market Review Date.
Adjustments
     4.6 On the first Rent Day after the Rent is agreed or decided under this
clause 4, the Tenant must pay the Landlord (or the Landlord must credit the
Tenant with) the difference between what the Tenant has paid on account of Rent
and the Rent for the period from and including the relevant Market Review Date
to but excluding that Rent Day.
     4.7 If a Market Review Date and a CPI Adjustment Date fall on the same
date, the Landlord may treat the date as either a Market Review Date or a CPI
Adjustment Date.

 



--------------------------------------------------------------------------------



 



Rent not to decrease
     4.8 Despite the other provisions of this clause 4, the Rent from a Market
Review Date must not be less than the Rent immediately before that Market Review
Date.
5. Outgoings and Other Payments
Tenant’s Contribution to Outgoings
     5.1 The Tenant must pay the Tenant’s Contribution for each Outgoings Year.
Payments on Account of Tenant’s Contribution
     5.2 The Landlord must give the Tenant a notice for each Outgoings Year
stating the Landlord’s estimates of the Outgoings, the Tenant’s Contribution for
that Outgoings Year and reasonable details of how the estimates are arrived at.
     5.3 The Tenant must pay instalments in advance on each Rent Day on account
of the Tenant’s Contribution. Each instalment is the Landlord’s estimate of the
Tenant’s Contribution for the Outgoings Year divided by the number of Rent Days
in that Outgoings Year.
     5.4 The Tenant need not pay instalments for the first Outgoings Year until
the Landlord gives it a notice stating its estimates of the Outgoings and of the
Tenant’s Contribution for that Outgoings Year.
     5.5 In each Outgoings Year after the first, until the Landlord gives the
Tenant a notice of the Landlord’s estimates for that Outgoings Year, the Tenant
must pay on each Rent Day, on account of the Tenant’s Contribution, an
instalment equal to that payable on the previous Rent Date.
Notice of Actual Outgoings
     5.6 As soon as possible after the end of an Outgoings Year the Landlord
must give the Tenant a notice giving reasonable details of the actual Outgoings.
Adjustments
     5.7 On the next Rent Day after the Landlord gives the Tenant a notice of
either estimated or actual Outgoings, the Tenant must pay the Landlord (or the
     Landlord must credit the Tenant with) the difference between what the
Tenant has paid on account of the Tenant’s Contribution for the Outgoings Year
to which the notice applies and what the notice says is payable.
Variation of Lettable Area
     5.8 From and including the date that the Landlord is satisfied that the
Lettable Area of the Building or the Premises or both is varied, the percentage
in item 6 becomes the proportion (expressed as a percentage) obtained by
dividing the Lettable Area of the Premises by the Lettable Area of the Building
on that date. The Landlord must give the Tenant a notice that the percentage in
item 6 is varied and from what date.

 



--------------------------------------------------------------------------------



 



Services Outside Hours
     5.9 If, at the Tenant’s request, the Landlord makes Services available to
the Land, the Building or the Premises during the hours of restricted access set
out in item 9, then the Tenant must pay the Landlord’s reasonable costs, charges
and expenses of making the Services available within seven days after the
Landlord asks the Tenant for them.
Cleaning
     5.10 The Tenant must pay the Landlord’s costs of providing a cleaning
service to the Premises (if the Landlord provides that service).
6. Payment Requirement
     6.1 The Tenant must make payments under this lease to the Landlord (or to a
person nominated by the Landlord in a notice to the Tenant) by the method the
Landlord reasonably requires without set-oft, counterclaim, withholding or
deduction.
     6.2 If the Tenant pays an amount and it is found later that the amount was
not correct, then even if the Landlord has given the Tenant a receipt, the
Tenant must pay the Landlord (or the Landlord must credit the Tenant with) the
difference between what the Tenant has paid and what the Tenant should have paid
within seven days after either party gives the other a notice about the mistake.
     6.3 The Landlord need not make demand for any amount payable by the Tenant
unless this lease says that demand must be made.
     6.4 If the Tenant must pay an amount on the next Rent Day and there is no
next Rent Day, then the Tenant must pay that amount within seven days after the
Landlord demands it.
     6.5 Expiry or termination of this lease does not affect the Tenant’s
obligations to make payments under this lease for period before then.
     6.6 Each payment by the Tenant must be made with an additional amount equal
to any goods and services, consumption, value added or similar tax applying to
that payment.
Interest on Overdue Money
     6.7 If the Tenant does not pay any amount payable by it under this lease on
time, it must pay interest on that amount on demand by the Landlord from when it
becomes due for payment until it is paid. Interest is calculated on daily
balances at a rate 2% per annum above the rate quoted on the day of demand by
the Landlord’s bankers (as nominated by the Landlord) on unsecured overdraft
accommodation over $100,000.00.

 



--------------------------------------------------------------------------------



 



7. Insurances
     7.1 The Tenant must:
          (a) in connection with the Premise, maintain with insurers and on
terms (including a cross liability and waiver of subrogation clause) approved by
the Landlord (who may not unreasonably withhold its approval) in the names of
the Tenant, the Landlord and any other person named by the Landlord;
               (i) public liability insurance for at least the amount in item 7
(as varied by notice from the Landlord to the Tenant); and
               (ii) plate glass insurance against all risks specified by the
Landlord; and
               (iii) other insurances which are required by law or which, in the
Landlord’s reasonable opinion, a prudent tenant would take out including those
in connection with Tenant’s works on the Premises; and
          (b) give the Landlord evidence when asked to do so that it has
complied with clause 7.1(a) when asked to do so; and
          (c) notify the Landlord immediately if an insurance policy required by
this clause 7.1 is cancelled or an event occurs which may allow a claim or
affect rights under an insurance policy in connection with the Premises, the
Building or property in them.
     7.2 The Tenant may not enforce, conduct, settle or compromise claims under
any insurance policy required by this lease, even if that policy also covers
other property, if the Landlord gives the Tenant a notice that the Landlord
wishes to do these things.
     7.3 The Tenant may not do anything which may affect rights under any
insurance or which may increase an insurance premium payable in connection with
the Premises, the Building or property in them.
     7.4 Insurance proceeds (even if of a policy in the Tenant’s name only in
breach of clause 7.1(a)) which the insurer does not require to be used for
replacement or reinstatement must be paid into a separate joint account in the
names of the Landlord, the Tenant and, if required by the Landlord, any other
person. The money must be used to settle claims in connection with the event
insured against or to replace or reinstate the insured item and then any surplus
shared between the account holders having regard to the effect on them of that
event or their respective interests in that item.
8. Indemnities and Releases
     8.1 The Tenant is liable for and indeinnifies the Landlord against
liability or loss arising from, and cost incurred in connection with:
          (a) damage, loss, injury or death caused or contributed to by the act,
negligence or default of the Tenant or of the Tenant’s Employees and Agents; and

 



--------------------------------------------------------------------------------



 



          (b) the Landlord doing anything which the Tenant must do under this
lease but has not done or which the Landlord considers the Tenant has not done
properly.
     8.2 The Tenant releases the Landlord from, and agrees that the Landlord is
not liable for, liability or loss arising from, and cost incurred in connection
with:
          (a) damage, loss, injury or death unless it is caused by the
Landlord’s act, negligence or default; and
          (b) anything the Landlord is permitted or required to do under this
lease; and
          (c) if the Landlord has complied with clause 14.2:
               (i) a Service not being available, being interrupted or not
working properly; and
               (ii) the Landlord’s plant and equipment not working property; and
          (d) the Common Areas not being clean.
     8.3 Each indemnity is independent from the Tenant’s other obligations and
continues during this lease and after it expires or is terminated. The Landlord
may enforce an indemnity before incurring expense.
9. Use and Business Hours
     9.1 The Tenant must use the Premises only for the Permitted Use.
     9.2 Unless prohibited by law, the Tenant must keep the Premises open and
conduct the Tenant’s Business properly and efficiently from 9.00 a.m. to 5.00
p.m. every day except Saturdays, Sundays and days proclaimed as public holidays
in New South Wales.
10. Tenant’s Additional Obligations
     10.1 The Tenant must:
          (a) subject to clause 12.5, comply on time with all laws and the
requirements of authorities in connection with the Premises, the Tenant’s
Business, the Tenant’s Property and the use or occupation of the Premises
(including obtaining all permits); and
          (b) inform the Landlord of damage to the Building or the Premises or
of a faulty Service immediately it becomes aware of it; and
          (c) observe the maximum load weights throughout the Building; and
          (d) promptly, when asked by the Landlord, do everything necessary for
the Tenant to do to enable the Landlord to exercise its rights under this lease;
and

 



--------------------------------------------------------------------------------



 



          (e) promptly pay all charges for electricity, gas, water usage and
other utilities which are consumed on the Premises; and
          (f) Comply with all Rules of which it has notice. The Tenant
acknowledges that it has notice of the Rules in annexure 1.
     10.2 The Tenant may not:
          (a) alter the Landlord’s Property or remove it from the Premises; or
          (b) store or use inflammable, volatile or explosive substances on the
Premises; or
          (c) do anything in or around the Building which in the Landlord’s
reasonable opinion may be annoying, dangerous or offensive; or
          (d) do anything which interferes with or overloads the Building’s
facilities or Services nor use them for anything other than their intended
purpose; or
          (e) do anything to contaminate, pollute or increase toxicity in the
Building or the Premises or their environment.
     10.3 If the Tenant may not do something in connection with this lease, then
it may not do anything which may result in it happening.
     10.4 The Tenant must ensure that the Tenant’s Employees and Agents comply,
if appropriate, with the Tenant’s obligations under this lease.
11. Cleaning the Premises
     11.1 The Tenant must keep the Premises tidy and free of vermin and comply
with the Landlord’s directions about refuse removal and recycling.
     11.2 If the Landlord provides a cleaning service for the Premises, the
Tenant must give the Landlord’s cleaners access to clean the Premises at
reasonable times and may not use any cleaning service other than that provided
by the Landlord.
12. Repair, Redecoration and Tenant’s Works
Landlord’s approval
     12.1 The Tenant may not carry out works to the Premises without the
Landlord’s approval.
     If the Landlord gives approval, it may impose conditions. These conditions
may include specifying:
          (a) which parts of the Premises may not be reinstated and which part
must be; and

 



--------------------------------------------------------------------------------



 



          (b) which items of Tenant’s Property installed as part of the works
may not be removed.
Tenant’s Works
     12.2 The Tenant must ensure that any works it does, including works under
clause 12.4, are done:
          (a) by contractors approved by the Landlord (who may not unreasonably
withhold its approval); and
          (b) in a proper and workmanlike manner; and
          (c) in accordance with any plans, specifications and schedule of
finishes required and approved by the Landlord (who may not unreasonably
withhold its approval); and
          (d) in accordance with all laws and requirements of authorities; and
          (e) without disturbing other occupiers or visitors to the Building or
the Land; and
          (f) in accordance with the Landlord’s reasonable requirements and
directions.
Repair of Items
     12.3 The Tenant acknowledges that the Premises are in good repair at the
Commencement Date.
Repair, Replace and Redecorate
     12.4 The Tenant must:
          (a) keep the Premises and the Tenant’s Property in good repair
excluding fair wear and tear; and
          (b) promptly replace worn or damaged items in or attached to the
Premises (including plate glass, Tenant’s Property and those floor coverings and
furnishings which are part of the Landlord’s Property) with items of similar
quality; and
          (c) redecorate the Premises and the Tenant’s Property in accordance
with item 10.
Structural Work
     12.5 The Tenant need not carry out structural work unless it is required
because of the use or occupation of the Premises or the act, negligence or
default of the Tenant or of the Tenant’s Employees and Agents.

 



--------------------------------------------------------------------------------



 



     13. Transfer and Other Dealings
Prohibited Dealings
     13.1 The Tenant may only transfer this lease in accordance with clause 13.2
but may not sublet or licence or otherwise part with possession of the Premises.
Transfer conditions
     13.2 The Tenant may only transfer this lease if, before it transfers:
          (a) it satisfies the Landlord that the proposed new tenant is
respectable and financially sound with experience in and a good reputation for
conducting a business permitted under the lease; and
          (b) the proposed new tenant signs a contract relating to the transfer
in a form reasonably required by the Landlord; and
          (c) any guarantee or guarantee and indemnity reasonably required by
the Landlord is provided; and
          (d) any default by the Tenant has been remedied by the Tenant or
waived by the Landlord; and
          (e) the Tenant and the proposed new tenant comply with all the
Landlord’s reasonable requirements; and
          (f) the Landlord has obtained any consents it has agreed to obtain.
Change in Control of Tenant
     13.3 If:
          (a) the Tenant is a company which is neither listed nor wholly owned
by a company which is listed on the Australia Stock Exchange; and
          (b) there is a proposed change in the shareholding of the Tenant or
its holding company so that a different person or group of persons will control
the composition of the board of directors or more than 50% of the shares giving
a right to vote at general meetings,
     then that proposed change in control is treated as a proposed transfer of
this lease, the person or persons acquiring control is treated as the proposed
new tenant and clause 13.2 (except for clause 13.2(b)) applies.
Securities
     13.4 The Tenant may only create or allow to come into existence:
          (a) a security over the Tenant’s interest in this lease; or

 



--------------------------------------------------------------------------------



 



          (b) a lease or security affecting the Tenant’s Property with the
Landlord’s approval (which may not be unreasonably withheld).
14. Landlord’s Additional Obligations and Rights
Quiet enjoyment
     14.1 Subject to the Landlord’s rights, while the Tenant complies with its
obligations under this lease, it may occupy the Premises during the Term without
interference by the Landlord.
     14.2 The Landlord must take reasonable action to keep:
          (a) the Services available to the Premises during the hours referred
to in clause 9.2 and, if the Landlord agreed to do so at the Tenant’s request,
during those in item 9; and
          (b) the Landlord’s plant and equipment in the Building in good working
order; and
          (c) the Common Areas clean.
     The Tenant may not tenninate this lease or stop or reduce payments under it
because a Service is not available or is interrupted or fails or the Landlord’s
plant or equipment breaks down or the Common Areas are not clean.
Consents
     14.3 If the Landlord has agreed to obtain a person’s consent in connection
with this lease, then the Landlord must do everything reasonably necessary to
obtain that consent.
Rights
     14.4 The Landlord may:
          (a) carry out any works on the Land or in the Building or the Premises
(including alterations and redevelopment), limit access to or close the Common
Areas, if the Landlord takes reasonable steps (except in emergencies) to
minimise interference with the Tenant’s Business; and
          (b) use, maintain, repair, alter, add to Services to or in the
Premises, if the Landlord takes reasonable steps (except in emergencies) to
minimise interference with the Tenant’s Business; and
          (c) exclude or remove any person from the Land or the Building; and
          (d) restrict access to loading docks, if the Landlord takes reasonable
steps (except in emergencies) to minimise interference with the Tenant’s
Business; and

 



--------------------------------------------------------------------------------



 



          (e) permit functions, displays, and other activities on the Land or in
the Building; and
          (f) change the direction or flow of pedestrians or vehicular traffic
into, out of or through the Building; and
          (g) change the name or logo or signage of the Building.
To Enter
     14.5 The Landlord may enter the Premises at reasonable times on reasonable
notice to see if the Tenant is complying with its obligations under this lease
or to do anything the Landlord must or may do under this lease.
Prospective Tenants or Purchasers
     14.6 After giving reasonable notice, the Landlord may:
          (a) enter the Premises to show prospective purchasers or tenants
through the Premises; and
          (b) display for a reasonable time from the Premises a sign indicating
that the Building is or the Premises are available for purchase or lease.
Access to Building
     14.7 If the Landlord decides there is an emergency, the Landlord may stop
the Tenant from entering the Building at any time.
Enforcing Rights and No Exclusive Use
     14.8 The Tenant acknowledges that the Landlord may enforce its rights
against the Tenant whether or not the Landlord enforces its rights against other
tenants or occupiers of the Building.
To Deal with the Land
     14.9 The Landlord may subdivide the Land or grant easements or other rights
over it or the Premises unless this would have a substantial adverse effect on
the Tenant’s Business.
Change of Landlord
     14.10 If the Landlord deals with its interest in the Land so that another
person becomes landlord, the Landlord is released from any obligation under this
lease arising after it ceases to be landlord.

 



--------------------------------------------------------------------------------



 



Landlord May Rectify
     14.11 After giving the Tenant reasonable notice, the Landlord may do
anything which the Tenant should have done under this lease but which it is not
done or which the Landlord considers it has not done properly.
Agents
     14.12 Landlord may appoint agents or others to exercise any of its rights
or perform any of its duties under this lease. Communications from the Landlord
override those from the agents or others if they are inconsistent.
Common Areas
     14.13 Subject to this lease and the Rules, the Tenant and the Tenant’s
Employees and Agents may use the Common Areas for the purposes for which they
are intended.
Rules
     14.14 Landlord may vary Rules or make Rules which are consistent with this
lease in connection with the operation, use and occupation of the Building. The
Landlord must give the Tenant a notice about Rules the Landlord makes or
changes.
15. Expiry or Termination
Tenant to Vacate
     15.1 The Tenant must vacate the Premises on the earlier of the Expiry Date
and the date this lease is terminated and, subject to clause 15.2, leave them in
a condition satisfactory to the Landlord acting reasonably. Subject to clause
15.2, the Landlord may require the Tenant to remove all items of fitout (whether
or not they were installed by or on behalf of the Tenant).
No Removal of Certain Items
     15.2 The Tenant may not remove Tenant’s Property which:
          (a) the Landlord has stated (as a condition of giving approval to
works) may not be removed; or
          (b) is part of structural work done by the Tenant to the Premises
unless the Landlord gives the Tenant a notice requiring the Tenant to remove
that Tenant’s Property.
Removal of Tenant’s Property
     15.3 Subject to clauses 15.2 and 15.4, the Tenant must remove the Tenant’s
Property from the Premises during the seven days immediately before the day the
Premises must be vacated.

 



--------------------------------------------------------------------------------



 



If Tenant’s Property Not Removed
     15.4 If the Landlord termninates this lease by re-entry, the Tenant may
give the Landlord a notice within seven days after termination that it wants to
remove the Tenant’s Property which it may or must remove from the Premises.
     15.5 Within seven business days after the Tenant gives its notice, the
Landlord must give the Tenant a notice, stating when and how the Tenant’s
Property is to be removed from the Premises and by whom.
     15.6 The Landlord may treat the Tenant’s Property as abandoned and deal
with it in any way it sees fit at the Tenant’s expense if the Tenant does not:
          (a) give its notice on time; or
          (b) remove the Tenant’s Property in accordance with this clause 15 or
a notice given under it.
     15.7 The Tenant’s Property is at the Tenant’s risk at all times.
     15.8 The Tenant must promptly make good any damage caused by the Tenant’s
Property being removed from the Premises.
     15.9 On the day the Tenant must vacate the Premises, the Tenant must give
the Landlord the keys, access cards and similar devices for the Building and the
Premises held by the Tenant, the Tenant’s Employees and Agents and any other
person they have given them to.
16. Holding Over
     16.1 If the Tenant continues to occupy the Premises after the Expiry Date
with the Landlord’s approval, it does so under a monthly tenancy:
          (a) which either party may terminate on one month’s notice ending on
any day; and
          (b) at a rent which is one twelfth of the Rent.
     16.2 Subject to clause 16.1, the monthly tenancy is on the same terms as
this lease except for those changes which:
          (a) are necessary to make this lease appropriate for a monthly tenancy
(but any bond or bank guarantee required under this lease may to be reduced); or
          (b) the Landlord requires as a condition of giving its approval to the
holding over.

 



--------------------------------------------------------------------------------



 



17. Damage to Building or Premises
     17.1 If the Building is damages so that the Tenant’s use of the Premises is
substantially adversely affected, the Landlord must give the Tenant a notice
within a reasonable time after the damage occurs either:
          (a) terminating this lease on a date not less than two weeks after the
date the Landlord gives the notice; or
          (b) stating that the Landlord intends to make the Premises fit for the
Tenant’s use.
     17.2 If the Landlord does not make the Premises fit for the Tenant’s use
within a reasonable time after giving notice that it intends to do so, the
Tenant may give the Landlord a notice stating that the Tenant will terminate
this lease if the Landlord does not make the Premises fit within a reasonable
time after the Tenant gives the notice.
Abatement of Payments
     17.3 The Tenant may reduce its payments under this lease for the period
from and including the date the damage occurs to and including the date this
lease is terminated or to but excluding the date the Premises are made fit for
the Tenant’s use. Any reduction must be proportionate to the loss of amenity
caused by the damage.
     17.4 If the parties do not agree on the proportion within seven days after
the damage occurs, then each party must give the other notice under clause 22.2
and the proportion must be decided under clause 22. Until that proportion is
agreed or decided, the Tenant must continue making payments under this lease as
if the damage had not occurred.
     17.5 On the first Rent Day after the proportion is agreed or decided, the
Tenant must pay the Landlord (or the Landlord must credit the Tenant with) any
difference between what the Tenant has paid under this lease and what the Tenant
should have paid for the period from and including the date the damage occurs to
but excluding that Rent Day.
     17.6 The Tenant may not terminate this lease or reduce payments under this
clause 17 if:
          (a) the damage is caused or contributed to by; or
          (b) rights under an insurance policy in connection with the Building
are prejudiced or a policy is cancelled or payment of a premium or a claim is
refused by the insurer because of
     the act, negligence or default of the Tenant or of the Tenant’s Employees
and Agents. This does not affect rights the Landlord may have in connection with
the events specified in this clause 17.6.
     17.7 This clause 17 does not oblige the Landlord to restore or reinstate
the Building or the Premises.

 



--------------------------------------------------------------------------------



 



18. Default
Essential Terms
     18.1 Each obligation of the Tenant to pay money and its obligations under
clauses 7, 9, 12 and 13 are essential terms of this lease. Other obligations
under this lease may also be essential terms.
Landlord’s Right to Terminate
     18.2 The Landlord may terminate this lease by giving the Tenant notice or
by reentry if the Tenant:
          (a) repudiates its obligations under this lease; or
          (b) does not comply with an essential term of this lease; or
          (c) does not comply with an obligation under this lease (which is not
an essential term) and, in the Landlord’s reasonable opinion:
               (i) the non-compliance can be remedied, but the Tenant does not
remedy it within a reasonable time after the Landlord gives the Tenant notice to
remedy it; or
               (ii) the non-compliance cannot be remedied or compensated for; or
               (iii) the non-compliance cannot be remedied but the Landlord can
be compensated for the breach within a reasonable time after the Landlord gives
the Tenant notice to pay it.
     18.3 If this lease is terminated under this clause 18:
          (a) the Tenant indemnifies the Landlord against any liability or loss
arising and any cost incurred (whether before or after termination of this
lease) in connection with the Tenant’s breach of this lease and the termination
of this lease including the Landlord’s loss of the benefit of the Tenant
performing its obligations under this lease from the date of that termination
until the Expiry Date; and
          (b) the Landlord must take reasonable steps to mitigate its loss.
19. Costs, Charges and Expenses
     19.1 In connection with this lease and any document or matter in connection
with it, the Tenant must pay promptly:
          (a) for everything it must do; and
          (b) all stamp duty and registration fees; and

 



--------------------------------------------------------------------------------



 



          (c) on demand, the Landlord’s reasonable costs, charges and expenses
including those for negotiating, preparing, executing, stamping, registering,
obtaining any consents the Landlord must obtain before giving approvals,
considering requests for approvals and exercising rights; and
          (d) all costs, charges and expenses in connection with works the
Tenant carries out, including those incurred by the Landlord in considering,
approving and supervising the works and those of modifying or varying the
Building because of the works.
20. Notices
     20.1 A notice or approval must be:
          (a) in writing; and
          (b) left at or posted by certified post to the address or sent to the
facsimile number of the party in item 11, as varied by notice.
     20.2 A notice or approval is taken to be given:
          (a) if posted, on the third day after posting; and
          (b) if sent by facsimile, on the next business day after it is sent
unless the send is aware that transmission is impaired.
21. Miscellaneous
Waiver and Variation
     21.1 A provision of or a right under this lease may not be waived or varied
except in writing signed by whoever is to be bound.
     21.2 If the Landlord:
          (a) accepts rent or other money under this lease (before or after
termination); or
          (b) does not exercise or delays exercising any right under clause 18;
or
          (c) gives any concession to the Tenant; or
          (d) attempts to mitigate its loss, it is not a waiver of any breach or
of the Landlord’s rights under this lease. An attempt by the Landlord to
mitigate its loss is not a surrender of this lease.
Approvals
     21.3 The Landlord may give conditionally or unconditionally or withhold its
approval in its absolute discretion unless this lease expressly says otherwise.

 



--------------------------------------------------------------------------------



 



Exclusion of Statutory Provisions
     21.4 The covenants, powers and provisions implied in leases by sections 84,
84A, 85 and 86 of the Conveyancing Act 1919 do not apply to this lease.
     21.5 In this lease words used in any of the forms of words in the first
column of part 2 of schedule 4 to the Conveyancing Act 1919 do not imply a
covenant under section 86 of that act.
Prior Breaches
     21.6 Expiry or termination of this lease does not affect any rights in
connection with a breach of this lease before then.
Caveats
     21.7 The Tenant may not:
          (a) lodge a caveat on the title to the Land, except a caveat noting
the Tenant’s interest under this lase (if this lease is not registered but must
be to ensure that it is enforceable against the Landlord’s successors in title);
or
          (b) allow a caveat lodged by a person claiming through the Tenant to
remain on that title.
     If the Tenant lodges a caveat permitted by this clause, it must do
everything necessary to permit registration of any dealing if its rights under
this lease are protected. The tenant must withdraw that caveat on the earlier of
registration and expiry or termination of this lease.
Warranties and Undertakings
     21.8 The Tenant warrants that it:
          (a) has relied only on its enquiries in connection with this lease and
not on any representation or warranty by the Landlord or any person acting or
seeming to act on the Landlord’s behalf and
          (b) was made aware of the Rules then current when signing this lease.
     21.9 The Tenant must comply on time with undertakings given by or on behalf
of the Tenant in connection with this lease.
Counterparts
     21.10 This lease may consist of a number of counterparts and the
counterparts taken together constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



22. Disputes
Legal Proceedings Conditional
     22.1 A party may not begin legal proceedings in connection with a dispute
under this lease (except a dispute under clause 4 or because the Tenant has not
paid Rent or other money it owes under this lease or because the Landlord wants
possession after the Expiry Date) unless that dispute has first been decided by
a person appointed under this clause 22.
Notice of Dispute
     22.2 If there is a dispute under this lease to which this clause 22
applies, either party may give the other a notice requiring the dispute to be
decided under this clause 22.
Referral of Dispute
     22.3 The dispute must be referred to a person agreed on by the parties but
if the parties do not agree on a person within seven days after the notice is
given, then to a person appropriately qualified to deal with the dispute
appointed at the request of either party by the chair of LEADR (Lawyers Engaged
in Alternative Dispute Resolution).
     22.4 The person acts as an expert and not as an arbitrator and must give a
written decision including reasons. Unless there is a manifest error, that
person’s decision in final and binding.
Enquiries
     22.5 The person may enquire into the dispute as that person thinks fit
including hearing representations and taking advice from people that person
considers appropriate.
     22.6 The parties may make submissions and must give every assistance that
person requires, including providing copies of relevant documents.
Costs
     22.7 Each party must pay its own costs in connection with the dispute. The
costs of referring the dispute to the person and that person’s costs and the
cost of the enquiries must be shared equally.
23. Bank Guarantee
     23.1 On or before the Commencement Date, the Tenant must deliver the Bank
Guarantee to the Landlord.
     23.2 If the Tenant does not comply with any of its obligations under this
lease, whether this lease is registered or not, then the Landlord may call on
the Bank Guarantee without notice to the Tenant.
     23.3 If the Landlord calls on the Bank Guarantee or the Rent is increased,
then no later than seven days after the Landlord gives the Tenant a notice
asking for it, the Tenant must deliver to the Landlord a replacement or
additional Bank Guarantee so that the amount guarantees is the amount in item
12.

 



--------------------------------------------------------------------------------



 



     23.4 The Tenant’s obligations under this clause 23 are essential terms of
this lease.
24. Guarantee and Indemnity
     24.1 If there is a name in item 13, then this clause 24 applies.
     24.2 The Guarantor gives this guarantee and indemnity in consideration of
the Landlord agreeing to enter into this lease. The Guarantor acknowledges the
receipt of valuable consideration from the Landlord for the Guarantor incurring
obligations and giving rights under this guarantee and indemnity.
Guarantee
     24.3 The Guarantor unconditionally and ilTevocably guarantees to the
Landlord the due and punctual performance and observance by the Tenant of its
obligations:
          (a) under this lease (including any extension or holding over),
whether this lease is registered or not and even if the lease is found not to be
a lease or is found to be a lease for a term less than the Term; and
          (b) in connection with its occupation of the Premises including the
obligations to pay money.
Indemnity
     24.4 As a separate undertaking, the Guarantor unconditionally and
irrevocably indemnifies the Landlord against all liability or loss arising from,
and any costs, charges or expenses incurred in connection with, a breach by the
Tenant of this lease or the Tenant’s occupation of the Premises, including a
breach of the obligations to pay money. It is not necessary for the Landlord to
incur expense or make payment before enforcing that right of indemnity.
Interest
     24.5 The Guarantor agrees to pay interest on any amount payable under this
guarantee and indemnity from when the amount becomes due for payment until it is
paid in full. Accumulated interest is payable at the end of each month. The
interest rate to be applied to each daily balance is set out in clause 6.7.
Enforcement of Rights
     24.6 The Guarantor waives any right it has of first requiring the Landlord
to commence proceedings or enforce any other right against the Tenant or any
other person before claiming under this guarantee and indemnity.

 



--------------------------------------------------------------------------------



 



Continuing Security
     24.7 This guarantee and indemnity is a continuing security and is not
discharged by any one payment.
Guarantee Not Affected
     24.8 The liabilities of the Guarantor under this guarantee and indemnity as
a guarantor, indemnifier or debtor and the rights of the Landlord under this
guarantee and indemnity are not affected by anything which might otherwise
affect them at law or in equity including, but not limited to, one or more of
the following:
          (a) the Landlord granting time or other indulgence to, compounding or
compromising with or releasing the Tenant;
          (b) acquiescence, delay, acts, omissions or mistakes on the part of
the Landlord;
          (c) any transfer of a right of the Landlord;
          (d) the termination or expiry of, or any variation, assignment,
extension or renewal of, the lease;
          (e) the invalidity or unenforceability of an obligation or liability
of a person other than the Guarantor;
          (f) any change in the Tenant’s occupation of the Premises;
          (g) the non registration of this lease; or
          (h) this lease not being effective as a lease or the lease not being
effective as a lease for the Term; or
          (i) any person named as Guarantor not executing or not executing
effectively this guarantee and indemnity.
Suspension of Guarantor’s Rights
     24.9 The Guarantor may not, without the Landlord’s approval:
          (a) raise a set-off or counterclaim available to it or the Tenant
against the Lessor in reduction of its liability under this guarantee and
indenmity; or
          (b) claim to be entitled by way of contribution, indemnity,
subrogation, marshalling or otherwise to the benefit of any security or
guarantee held by the Landlord in connection with this lease; or
          (c) make a claim or enforce a right against the Tenant or its
property; or

 



--------------------------------------------------------------------------------



 



          (d) prove in competition with the Landlord if a liquidator,
provisional liquidator, receiver, administrator or trustee in bankruptcy is
appointed in respect of the Tenant or the Tenant is otherwise unable to pay its
debts when they fall due,
     until all money payable to the Landlord in connection with the lease is
paid.
Reinstatement of Guarantee
     24.10 If a claim that a payment to the Landlord in connection with this
lease or this guarantee and indemnity is void or voidable (including, but not
limited to, a claim under laws relating to liquidation, administration,
insolvency or protection of creditors) is upheld, conceded or compromised then
the Landlord is entitled immediately as against the Guarantor to the rights to
which it would have been entitled under this guarantee and indemnity if the
payment had not occurred.
Assignment
     24.11 The Landlord may assign its rights under this guarantee and
indemnity.
Costs
     24.12 The Guarantor agrees to pay or reimburse the Landlord on demand for:
          (a) the Landlord’s costs, charges and expenses in making, enforcing
and doing anything in connection with this guarantee and indemnity including,
but no limited to, legal costs and expenses on a full indemnity basis; and
          (b) all stamp duties, fees, taxes and charges which are payable in
connection with this guarantee and indemnity or a payment, receipt or other
transaction contemplated by it.
     Money paid to the Lessor by the Guarantor must be applied first against
payment of costs, charges and expenses under this clause 24.12 then against
other obligations under this guarantee and indemnity.
25. Option for a New Lease
     25.1 The Landlord must grant a new lease under this clause 25 on the Expiry
Date to commence on the next day on if:
          (a) the Tenant gives the Landlord a notice stating that it wants a new
lease of the Premises for the term first specified in item 14; and
          (b) the Landlord receives that notice within the period from and
including the day that is six months before the Expiry Date to but excluding the
day that is three months before the Expiry Date; and
          (c) when the Tenant gives that notice, and on the Expiry Date, the
Tenant is not in breach of this lease; and

 



--------------------------------------------------------------------------------



 



          (d) the Tenant delivers to the Landlord before the Expiry Date a
guarantee of or a guarantee of and an indemnity in connection with the Tenant’s
obligations under the new lease by the same person, or another person acceptable
to the Landlord, on the same terms as any given in connection with the Tenant’s
obligations under this lease.
     25.2 The new lease is to be identical with this lease except that:
          (a) if the particulars of the new lease are the only particulars
specified in item 14, this clause 25 and item 14 are deleted; and
          (b) if particulars of more than one new lease are specified in item
14, the particulars of the new lease first specified are deleted from item 14;
and
          (c) the commencement date, the term, the expiry date, then rent review
dates and the redecoration requirements and dates are to be those first
specified in item 14; and
          (d) the rent from the commencement date of the new lease is to be
decided under clause 4 as if that date were a Market Review Date; and
          (e) the new lease must reflect any variations to this lease which
become effective during the Term.
26. GST
     26.1 The Lessee acknowledges that:
          (a) the rent under this lease has been calculated without regard to
GST; and
          (b) the Lessor is entitled to charge an additional amount if the
Lessor becomes subject to GST as a result of the grant of this Lease or any
supply under this Lease and in which case clause 26.2 applies.
     26.2 If the Lessee is required to reimburse the Lessor for GST, then each
payment by the Lessee must include an additional amount equal to 10% of the
amount of that payment (unless the GST rate changes, in which case the
percentage becomes the new GST rate).
     26.3 In this clause, “GST” means goods and services tax, value added tax,
consumption tax or a similar tax.
27. Strata Conversion
     27.1 For the purpose of this clause “Strata Conversion” shall mean a
subdivision of the premises or the building under the Strata Titles Act 1973 or
the Community Land Development Act 1989 or the Community Land Management Act
1989 or other legislation permitting such a subdivision.
     27.2 The Lessee acknowledges that the Lessor is entitled at any time to
carry out a Strata Conversion.

 



--------------------------------------------------------------------------------



 



     27.3 The Lessor will give the Lessee as much prior notice as is reasonably
practical of the Strata Conversion.
     27.4 Within 7 days of written request by the Lessor the Lessee will sign
and return to the Lessor any consents or other documents necessary to enable the
Lessor to carry out the Strata Conversion and will make no objection or claim
for compensation in relation to the Strata Conversion.
     27.5 If the Strata Conversion occurs:
27.5.1 any reference in this Lease to the Building will be deemed to be a
reference to the building comprised in the registered plan or plans of which the
Premises form part;
27.5.2 any levies or other monies payable to the Owner’s Corporation will be
deemed to be outgoings (variable rent) for the purposes of this Lease;
27.5.3 the Rules and Regulations will be deemed to include any by-laws of the
Owner’s Corporation and
27.5.4 this Lease will be deemed to be amended in any respect that is necessary
to ensure that this Lease reflects the fact that the Strata Conversion has been
carried out.
28. Redevelopment
     28.1 The tenant by its execution hereof:
          (a) acknowledges that the landlord may propose substantial structural
renovations and alterations to the premises at some time during—the term of the
Lease and may need to determine this Lease prior to—the date for expiration by
effluxion of time to more efficiently effect such renovations and alterations to
the nreinises
          (b) acknowledges and agrees that within the period:
               (i) 6 months after obtaining development approval for; or
               (ii) 6 months prior to the date that the landlord intends to
commence substantial structural renovations and alterations to the premises;
     the landlord may, subject to it giving the tenant six (6) months written
notice of its intention so to do, call upon and demand that the tenant quit and
surrender up to the landlord the Demised Premises whereupon the tenant shall:
(aa) execute and deliver to the landlord a Surrender of this Lease in
registrable form;

 



--------------------------------------------------------------------------------



 



(bb) peacefully, and subject to the terms of this Lease, quit and deliver up the
premises to the landlord in accordance with the terms of the landlord’s said
notice;
(cc) make no objection, requisition or claim for compensation in relation to the
landlord’s notice or to the provisions of this Clause;
(dd) for the purposes of the execution of the said Surrender of Lease the tenant
hereby irrevocably nominates, constitutes and appoints the landlord to be its
true and lawful attorney;
(ee) stamp duty and other costs payable in respect of the surrender will not be
borne by the tenant;
(ff) as and from such surrender neither party shall have any continuing
liabilities to the other in respect of this Lease except for such liabilities as
may have arisen prior to such surrender.
29. SPECIAL CONDITIONS:
     Notwithstanding anything to the contrary contained in this Lease:
     29.1 No rental shall be payable by the Lessee for the period of three
(3) months from 1 October 2006 to 31 December 2006.
     29.2 The Lessee will not be required to pay army outgoings or licence fees
(if applicable) from 1 October 2006 to 31 October 2006.
     29.3 The anniversary of this Lease for the purposes of rental review is 1
December of each year PROVIDED THAT no rent review is to occur on 1 December,
2006.
     We certify this dealing to be correct for the purposes of the Real Property
Act 1900.
     EXECUTED as a deed
     DATE:

 



--------------------------------------------------------------------------------



 



Execution Page

                 
THE COMMON SEAL of GPF NO.3
    )          
PTY LTD is affixed in accordance with
    )          
its articles of association in the presence
    )          
of:
               
 
               
 
 
Signature of authorised person
           
 
Signature of authorised person    
 
               
 
 
Office held
           
 
Office held    
 
               
 
 
Name of authorised person (block letters)
           
 
Name of authorised person (block letters)    
 
               
THE COMMON SEAL of ROYAL WOLF
    )          
TRADING AUSTRALIA PTY LTD is
    )          
duly affixed by authority of its directors
    )          
in the presence of:
               
 
               
 
 
Signature of authorised person
           
 
Signature of authorised person    
 
               
 
 
Office held
           
 
Office held    
 
               
 
 
Name of authorised person (block letters)
           
 
Name of authorised person (block letters)    

 



--------------------------------------------------------------------------------



 



Annexure 1 Rules
These are Rules referred to in the lease
BETWEEN
GPF NO. 3 PTY LIMITED
AND:
ROYAL WOLF TRADING AUSTRALIA PTY LIMITED
of the premises known as suite 2.02, level 2, 22-28 Edgeworth David Avenue,
Hornsby

      The provisions of the lease apply to these Rules     1.   The Tenant may
not:         (a) smoke in the Building;         (b) put up signs, notices,
advertisements, blinds or awnings, antennae or receiving dishes or install
vending or amusement machines without the Landlord’s approval;         (c) hold
auction, bankrupt or fire sales in the Premises;         (d) keep an animal or
bird on the Premises;         (e) use a business name which includes words
connecting the business name with the Building without the Landlord’s approval;
        (f) remove floor coverings from where they were originally laid in the
Premises without the Landlord’s approval;         (g) do anything to the floor
coverings in the Building which affects any guarantee in connection with them if
the Landlord has given the Tenant a notice setting out the relevant terms of the
guarantee;         (h) use any method of heating, cooling or lighting the
Premises other than those provided or approved by the Landlord;         (i)
operate a musical instrument, radio, television or other equipment that can be
heard outside the Premises;         (j) throw anything out of any part of the
Building;         (k) move heavy or bulky objects through the Building without
the Landlord’s approval;         (l) obstruct:

  (i)   windows in the Premises except by internal blinds or curtains approved
by the Landlord;     (ii)   any air vents, airconditioning ducts or skylights in
the Premises; or     (iii)   emergency exits from the Building or the Premises;
or     (iv)   the Common Areas; or

 



--------------------------------------------------------------------------------



 



     
 
  (m) interfere with directory boards provided by the Landlord.
 
   
2.
  The Tenant must:
 
   
 
  (a) put up signs in the Premises prohibiting smoking if required by the
Landlord;
 
   
 
  (b) if the Landlord approves the Tenant’s use of a business name which is
connected with the Building, terminate any right it has to use that business
name on the date it must vacate the Premises;
 
   
 
  (c) participate in any emergency drill of which the Landlord gives reasonable
notice;
 
   
 
  (d) evacuate the Building immediately and in accordance with the Landlord’s
directions when informed of any actual or suspected emergency;
 
   
 
  (e) secure the Premises when they are unoccupied and comply with the
Landlord’s directions about Building security;
 
   
 
  (f) if there are directory boards, submit the form in which it requires its
name and description to appear on them to the Landlord for its approval, make
whatever changes the Landlord reasonably requires and pay the Landlord on demand
the cost of placing that information on the directory boards.

 